DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/13/21 has been entered.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

4.	Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Partovi et al. (US Publication Number 2011/0050164, hereinafter “Partovi”) in view of Knutson et al. (US Publication Number 2016/0072327, hereinafter “Knutson”)

5.	As per claims 1 and 9, Partovi teaches a system for providing interim charging capability for a mobile device (mobile device seen in figure 5, paragraphs 78 - 80) which includes an inductive power receiving coil (receiving coil seen in figure 5, paragraph 78, further handling of power elaborated in figures 1 – 4), the system comprising: a case (case seen in figure 29 with the functionality of figure 36 as the prior art in paragraph 77 mentions that the functionality seen in the invention can be in the form of a case) for at least partially encapsulating the mobile device (figure 29), wherein the case can be disconnected from the mobile device to not encapsulate any portion of the mobile device (figures 29 and 36 show a removable case for a mobile device which can be disconnected from the mobile device itself) and includes a magnetic portion on the back side of the case (the magnetic portion is seen on the bottom mating side of figure 36, which is perceived as the back in figure 29); and a docking station (docking station charger, figures 1 and 36, paragraphs 69 and 205) including: a mating surface (mating surface seen on which the case rests, paragraph 205, figure 360; a magnet located at the mating surface (mating surface having a magnet to assist in the alignment of the case, paragraph 205), wherein the magnet magnetically secures the magnetic portion of the case to the docking station (magnet configuration, paragraphs 80 and 205); an inductive device charging power coil providing charging power to the mobile device 
Partovi does not appear to explicitly disclose docking station comprising: a power storage; and a docking station charging circuit providing power to charge the power source when the docking station charging circuit is coupled to an external power source.
However, Knutson discloses docking station comprising: a power storage; and a docking station charging circuit providing power to charge the power source when the docking station charging circuit is coupled to an external power source (paragraph 97, the prior art teaches having a backup power storage which can be incorporated and permanently disposed within the docking station, the power storage has the capability to be charged by a wired connection and when needed can directly charge a docked mobile device directly from the docking station to the mobile device).
Partovi and Knutson are analogous art because they are from the same field of endeavor docking station handling.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Partovi and Knutson before him or her, to modify the docking station of Partovi to include the backup power of Knutson because it would allow for consistency in power supply.  


6.	As per claim 17, Partovi teaches a system for providing interim charging capability for a mobile device (mobile device seen in figure 5, paragraphs 78 – 80) that includes an inductive power receiving coil (receiving coil seen in figure 5, paragraph 78, further handling of power elaborated in figures 1 – 4), the system comprising: a case (case seen in figure 29 with the functionality of figure 36 as the prior art in paragraph 77 mentions that the functionality seen in the invention can be in the form of a case) that at least partially encapsulates the mobile device (figure 29) and that can be removed from the mobile device (figures 29 and 36 show a removable case for a mobile device which can be disconnected from the mobile device itself), wherein the case comprises a first side portion, a second side portion, a base, and a back side (Examiner notes the lexicography is open to interpretation as it is not further limited the claim language, the case sides can be seen in figure 29), and wherein the back side of the case comprises a magnetic portion (figure 36, magnet location); and a docking station (docking station charger, figures 1 and 36, paragraphs 69 and 205) comprising:  a mating surface (mating surface seen on which the case rests, paragraph 205, figure 360; a magnet located at the mating surface (mating surface having a magnet to assist in the alignment of the case, paragraph 205), wherein the magnet magnetically secures the magnetic portion of the back side of the case to the docking station (magnet configuration, 
Partovi does not explicitly disclose a first side surface that is transverse to the mating surface, wherein the first side surface contacts the first side portion of the case; a second side surface that is opposite the first side surface and transverse to the mating surface, wherein the second side surface contacts the second side portion of the case; a base surface that is between the first side surface and the second side surface and transverse to the mating surface, and a docking station comprising: a power storage; and a docking station charging circuit providing power to charge the power source when the docking station charging circuit is coupled to an external power source.
However Knutson teaches a docking station (10, figure 2a) with a first side surface (first side can be seen on the right side of the dock close to 150, figure 1a) that is transverse to the mating surface (mating surface is on the bottom near the connection interface, figure 1a), wherein the first side surface contacts the first side portion of the 
Partovi and Knutson are analogous art because they are from the same field of endeavor docking station handling.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Partovi and Knutson before him or her, to modify the docking station of Partovi to include the backup power of Knutson because it would allow for consistency in power supply.  
7.	Partovi modified by the teachings of Knutson as seen in claim 1 above, as per claims 2 and 10, Partovi teaches a system, wherein the case includes a case alignment feature and the docking station includes a docking station alignment feature, the case .

Response to Arguments
14.	Applicant’s arguments with respect to claims 1 – 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument in light of Partovi.
Conclusion
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Clark teaches a removable case for a mobile device that generates power for the device.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURANGZEB HASSAN whose telephone number is (571)272-8625.  The examiner can normally be reached on 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







AH


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184